Citation Nr: 1802620	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  06-28 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.  He had subsequent service in the Army National Guard and the Army Reserve.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a May 2014 Joint Motion to Modify the Board Decision, the United States Court of Appeals for Veterans Claims (Court) modified the Board's October 2013 decision only to the extent that the issue of entitlement to a TDIU should have been remanded to the RO, rather than referred.  See Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).

The appeal was last before the Board in July 2015.  It now returns for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, additional development is needed prior to further disposition of the claim.  

In this case, the Veteran's service-connected disability presently include a gastrointestinal disability (30 percent), asthma (30 percent), right patellofemoral syndrome (10 percent), limitation of flexion of the right knee (10 percent), limitation of extension of the right knee (10 percent), allergic rhinitis, (noncompensable), and headaches (noncompensable).  His combined disability rating was 60 percent since March 2, 2005, and 70 percent since May 16, 2007, with no single condition rated as 40 percent or more.  Therefore, as the Veteran did not meet the threshold requirement of 38 C.F.R. § 4.16(a), entitlement to individual unemployability benefits may only be considered on an extraschedular basis.  38 C.F.R. § 4.16 (b) (2017).

A TDIU on an extraschedular basis may still be available if the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16 (b).  In this case, the evidence of record suggests that the Veteran may be unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Specifically, a January 2015 VA examiner notd that the Veteran's right knee disability, asthma, and headaches would preclude employment in physically demanding roles at any level and working in a cold environment or environment with exposure to dust and other environmental allergens.  An April 2017 VA examiner found that absenteeism would be a problem associated with the Veteran's service-connected gastrointestinal disability.  Medical records also show that the Veteran reported loose stools up to six times per day.  He also experienced lower abdominal pain with bloating, nausea, acid reflux, regurgitation of food, difficulty in swallowing solid food, heartburn, burping, flatus, and diarrhea multiple times a week, if not daily.  Additionally, these symptoms affected his sleep up to four times a week.  

However, the Board does not have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Thus, the AOJ should refer the matter to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b). 

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for a TDIU on an extraschedular basis to the Director of Compensation Service for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 4.16(b).  The rating board should include a full statement of all factors having a bearing on the issue. 

2.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




